Case 2:21-cv-02022-DOC-KES Document 71-10 Filed 04/28/21 Page 1 of 2 Page ID
                                 #:3375




           Exhibit 10 to the
       First Amended Answer,
      Affirmative Defenses, and
            Counterclaims
3/21/2021
            Case 2:21-cv-02022-DOC-KES Document 71-10 Filed 04/28/21 Page 2 of 2 Page ID
                    ,-jtittps,C''":-=•=rac=•~=-c.cc.c,-==•==============================~j #:3376
                        ~llill
                                                                                           ~
                                                                                             20!~ ~20
                                                                                                   •      •
                                                                                                              I        MAR   Ii   JUl




                                                                                 Ill     Clean    Kits&Gifts           NewProducts       Restore      Shave&Beard




                                                                            ~   Daily Defense Sunscreen Balm with             ~   Thrive Natural Face Scrub for Men -
                                      SU B SC RIBE
                                                                                   SPF 30 - 2.0 Fl. Oz. (60 Ml)               Exfol iatlngFacialCleanserforMenwith
                                      SIGN U P for 15%off, info&exclusive                                                      Unique Premium Natural Ingredients
                                                                            Daily Defense Sunscreen Balm wi t h SPF
                                                                                     30 - 2 .0 FI.Oz.(60ML)

                                       Enteryooremailaddress                        *****          116reviews
                                                                                              $24. 95
                                                                                                                                  EnergyScrub - 3.38fl.oz.(100ml)
                                                                                                                                        * * * * * 127reviews
                                                    SIGN UP                                                                                        $ 13 .95




                                                                                                                                                                                 Face Balm - 2fl.oz.(60ml)
                                                                                                                                                                                * * * * * 109reviews
                                                                                                                                                                                         $ 14.95


                                                                            ~   Thrive Natural Face Wash for Men              ~         NaturalShave&ShowerSoap
                                                                                DaityFacialCleanserforMenwith
                                                                                                                                     NaturalShave&ShowerSoap
                                                                             Unique Premium Natural Ingredients
                                                                                                                                        * * * * * 27reviews


                                                                                  Face Wash - 3.38fl.oz.(100ml)

                                                                                    *****           159reviews
                                                                                              $ 12 .95




                                                                                                                                                                             NEW GroomingOil - 1fl.oz.(30ml)
                                                                                                                                                                                 * * * * * 4 reviews
                                                                                                                                                                                         $ 16 .95


                                                                            ~ ThriveSensitiveSkinFacelotionfor

                                                                                                                                                                                   Shave&RestoreKit
                                                                                                                                                                                * * * * * 17reviews
                                                                             Men with Premium Natural & Organic
                                                                                                                                                                                         $24. 95
                                                                                            Ingredients

                                                                             Restoring Face Balm - Stress Defense
                                                                                 forSensi t iveSkin - 2fl.oz.(60ml)

                                                                                     *****    $ 16 .95
                                                                                                       9 reviews



                                                                                                                               Restoring FaceWash - StressDefense
                                                                                                                               ForSensitive Skin - 3.38fl. oz. (100ml)
                                                                                                                                        * * * * * 16reviews
                                                                                                                                                   $ 13 .95


                                                                            ~ Thrive-Natural-Care-Shave Oil for               ~         Start your journey with FREE     ~     Thrive Own The Day Kit Men's
                                                                             Men -Replaces-Pre-Shave Oils-Shaving                    samples. Only $0.99 shipping                     Grooming Kit
                                                                             Creams-Shaving Foams for Men -Front
                                                                                                                               Startyourjoumeywith FREE samples               Thrive Own The Day Kit Men's
                                                                                    Shave0il - 1fl.oz.(30ml)                               Only$0.99shipping                          Grooming Kit
                                                                                   * * * *'"'1 1SO reviews                               * * * ** 1review                       * * * * * S6reviews
                                                                                              $ 12 .95                                             $0.99                                 $39.95


                                                                                     Thrive Skin Restoring Kit                ~ VIP Kit: Look Better & Live Healthier

                                                                                    Thrive Skin Restoring Kit                  VIP Kit: Look Better & Live Hea lthier
                                                                                     * * * * * 7 reviews                                * * * * * 30reviews
                                                                                              $ 27 .95                                             $49.95




                                                                                       NO COMPROMISE CHECKLI ST


                                                                 These are our NO COM PROM ISE commitments to you, your skin,
                                                                            and t he peop le and t he planet tha t ma ke it possible




                                         UNIQUE PLANT OILS RESTORE
                                               AN O PROT ECT SKIN
                                                                                          f 6,i
                                                                                 PLA NT-POWERED. SCI ENC E
                                                                                 BASED, EFFE CTIVE SKINCARE
                                                                                                                                        NEVER ANY SYNTHETI C
                                                                                                                                        COLORS. FRAGAN CE OR
                                                                                                                                                                             PURCHASE SU PPO RTS RURAL
                                                                                                                                                                              FARM ERS AN D RESTORES
                                                                                                                                                                                 DEGRADED LAN DS




                                      00®@0                                                                        CONTACT US / FAQS




                                                                                                                    Enteryouremalladdress




                                                                                                                   -         IIIIDa!mlCJD . ,,,,,                                   II    -



                                                                                          Exhibit 10 Page 85
https://web.archive.org/web/20190630064956/https:/thrivecare.co/collections/all                                                                                                                                1/1
